Citation Nr: 0412988	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to March 6, 2000, for 
the assignment of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.  The November 2001 rating decision increased 
the rating for PTSD to 100 percent pursuant to a Board 
decision and established an effective date of March 6, 2000 
for that rating.

The veteran challenged the propriety of the March 6, 2000 
effective date, appealing that issue to the Board.  In 
December 2002, the Board issued a decision denying the 
appeal.  The appellant appealed the decision of the Board to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court).  

In July 2003, the parties filed a Joint Motion for Remand 
requesting that the Court remand the December 2002 decision 
of the Board so that the Board could address an outstanding 
claim of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) and refer that issue to the RO for adjudication.  In 
an order dated in August 2003, the Court vacated the December 
2002 decision of the Board and remanded the case to the Board 
for action consistent with the Joint Motion for Remand.

In January 2004, the Board sent a letter to the veteran 
informing him that within 90 days from the date of the 
letter, he could submit additional evidence and argument in 
support of the claim remanded by the Court.  See generally 
38 C.F.R. § 20.1304 (2003).  The veteran has not done so and 
replied to the Board in February 2004 that he had no 
additional evidence or argument to submit.

The record shows that the veteran raised a claim of 
entitlement to a TDIU rating.  The record shows also that 
after the claim on appeal was denied, the veteran challenged 
as clearly and unmistakably erroneous, see 38 C.F.R. 
§ 3.105(a) (2003), a July 1991 decision of the RO denying an 
evaluation for PTSD in excess of 30 percent.  Neither of the 
issues raised is inextricably intertwined with the issue on 
appeal.  Neither has been adjudicated by the RO.  The Board 
refers these issues to the RO for adjudication, which review 
should be preceded by any action that is required under the 
Veterans Claims Assistance Act of 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)); see also 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claim and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  A claim for an increased evaluation for service-connected 
PTSD was not received by the RO until March 6, 2000.

3.  In a decision dated in July 2001 the Board assigned a 100 
percent evaluation to the service-connected PTSD.

4.  In a November 2001 rating decision, the RO assigned a 
rating of 100 percent to the veteran's PTSD pursuant to the 
July 2001 decision of the Board and established an effective 
date of March 6, 2000 for that rating.

5.  In February 2002, the veteran submitted a Notice of 
Disagreement with the November 2001 rating decision wherein 
he disagreed with the March 6, 2000 effective date of the 100 
percent evaluation for the service-connected PTSD.

6.  Evidence from March 6, 1999 to March 6, 2000 does not 
reflect that the veteran's PTSD symptoms resulted in total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or a loss of memory for things such as his own name.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 6, 2000 
for the assignment of a rating of 100 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5110, 5126 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to a claim.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

i.  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

Under the VCAA, VA must give claimants certain notice 
concerning the evidence that is needed to substantiate their 
claims.  The notice furnished by VA must inform the claimant, 
and the claimant's representative, if any, of any information 
and of any medical and lay evidence that VA determines is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The notice must be furnished upon 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice 
must explain which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Quartuccio, 16 Vet. App. 
at 186.  

The Court has held that the notice must be furnished "before 
an initial unfavorable AOJ [agency of original jurisdiction] 
decision on the claim."  Pelegrini v. Principi, 17 Vet. App. 
412, 420-22 (2004).  

The VCAA provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The November 2001 rating decision, the April 2002 Statement 
of the Case and the Board's now-vacated December 2002 
decision apprised the veteran of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  In this regard, in the April 2002 Statement of the 
Case, the RO informed the veteran of the evidence necessary 
to substantiate his claim, and provided him with the notice 
and duty to assist provisions of the VCAA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf.  Quartuccio 16 Vet. App. at 
187.

However, the Board acknowledges that notification of the 
veteran describing the kind of evidence needed to 
substantiate the claim was not completed before the initial 
adjudication of the claim in conformity with the holding of 
the Court in Pelegrini.  

While the Court in the Pelegrini decision did not address how 
the Secretary can cure a defect in the timing of the notice 
issued under section 5103 of the VCAA, the decision did 
acknowledge that such a defect could be harmless because not 
prejudicial to the claimant.  Pelegrini, 17 Vet. App. at 422.  
The Board finds that no prejudice to the ability of the 
veteran to prosecute his claim resulted from the timing of 
notification in this case.  Rather, the due process purpose 
of the notification requirement in the VCAA has been 
fulfilled in this case.

The issue of the propriety of the effective date assigned by 
the RO for the PTSD rating of 100 percent has been 
adjudicated by the Board in the December 2002 decision and 
again in this decision, as set forth below.  When the Board 
reviews an RO decision on appeal, it reviews that decision de 
novo and must consider all of the evidence presented in the 
case.  Indeed, an adverse decision of the RO that is 
"affirmed" by the Board upon de novo review is subsumed by 
the appellate decision, which becomes the single and sole 
decision of the Secretary in the case.  See 38 C.F.R. 
§ 20.1104 (2003).  While not literally the first decision in 
the case, a decision of the Board amounts for all intents and 
purposes to an initial review of the claim.  Notification to 
the veteran describing evidence that could substantiate his 
claim was accomplished in advance of the December 2002 
decision and more than one year in advance of the decision 
herein.

The veteran, having been notified about what evidence could 
substantiate his claim, also has been given an opportunity to 
identify or submit such evidence.  As is noted above, a 
letter sent by the Board to the veteran in January 2004 
informed him that he had a right to submit additional 
evidence and argument in support of the claim within 90 days 
from the date of the letter.  In February 2004, however, as 
is also noted above, the veteran replied to the Board that he 
had no additional evidence or argument to submit.  

The purpose of the requirement of section 5013 concerning 
notice is that claimants of VA benefits be given an adequate 
opportunity to produce or identify evidence in support of 
their claims before those claims are decided, so that the 
decision that is rendered is one that considers all of the 
pertinent evidence.  Once evidence development and notice are 
accomplished, the due process intended by the VCAA has been 
satisfied.  The veteran in this case has enjoyed the right to 
submit or identify evidence, and to offer argument, in 
support of his claim, and he has indicated, after being 
notified of the kind of evidence that could support his 
claim, that all pertinent evidence is before VA.  
Accordingly, although the timing of this notification was 
somewhat flawed, the claim on appeal may be adjudicated at 
this time without prejudice to the veteran's due process 
rights.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

ii.  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Under the VCAA, VA has a duty to make reasonable 
efforts to obtain records pertinent to the claim, and if the 
records could not be secured, to so notify the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3), (e).  Under 
the VCAA, VA must obtain a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, an examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  All of the veteran's VA outpatient 
reports, to include vocational rehabilitation records have 
been associated with the claims file.  The appellant has not 
identified any evidence that has a bearing on this case and 
has not been obtained.  The appellant declined an opportunity 
to present evidence and argument in support of this appeal 
before the Board or before a decision review officer at the 
RO in Cleveland, Ohio.

Therefore, as there is no remaining duty on the part of VA to 
assist the veteran with obtaining evidence, the claim may be 
adjudicated at this time without prejudice to his due process 
rights.  See Bernard, 4 Vet. App. 384.

Effective Date

The veteran contends that the effective date of the rating of 
100 percent for PTSD should be earlier than March 6, 2000.  
In July 2001, the Board assigned a 100 percent evaluation to 
the service-connected PTSD.  The Board determined that the 
preponderance of the evidence established that the service-
connected PTSD was sufficient by itself to render the veteran 
unable to secure and maintain substantially gainful 
employment.

In a November 2001 rating decision, the RO established the 
March 6, 2000 effective date on the basis that it was the 
date of the veteran's claim requesting an increased 
evaluation for PTSD.  The veteran was notified of the RO's 
decision in January 2002.

In a statement to the RO, received by the RO in March 2002, 
which has been accepted as a Notice of Disagreement with the 
November 2001 rating decision, the veteran indicated that he 
believed that the effective date for the 100 percent 
schedular evaluation should have been one that is earlier 
than March 6, 2000.



i.  Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Except as provided, the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Applicable regulations provide 
that an effective date for an increase in disability 
compensation shall be the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2); see also 38 U.S.C.A. § 5110(b)(2).

The provisions of 38 C.F.R. § 3.155(a) for informal claims 
provide that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next of friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the claim.  38 C.F.R. § 3.155(a) (2003).

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The schedular criteria for the evaluation of PTSD provide for 
a 50 percent evaluation where there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.



ii.  Analysis

In essence the veteran argues that a 100 percent rating for 
PTSD should be awarded prior to March 6, 2000.

As the veteran's claim for an increased rating for PTSD was 
received on March 6, 2000, the Board can look at the evidence 
up to one year prior to that date to determine if there had 
been an increase in disability.  In this case, VA outpatient 
reports dated in the time period from March 6, 1999 to March 
6, 2000 reflect that the veteran attended group therapy for 
his PTSD symptomatology.  In this regard, they reflect 
diagnoses of PTSD and dysthymia, that the veteran was seen 
for depression and isolation and that he was given medication 
for his psychiatric symptoms.  However, these reports 
certainly do not reflect that the veteran's PTSD symptoms 
resulted in total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or a loss of memory for 
things such as his own name.  These records do not in any way 
suggest that the veteran's PTSD symptoms were so severe as to 
result in total occupational or social impairment warranting 
a 100 percent evaluation during the period from March 6, 1999 
to March 6, 2000.

The Board has also looked to see if there is an unadjudicated 
claim for increase prior to the claim received March 6, 2000 
that might form the basis for an earlier effective date and 
finds that there is not.  Prior to the March 6, 2000 claim, 
the RO last adjudicated a claim for increase in January 1999, 
at which time a rating of 50 percent was granted for PTSD.  
The January 1999 adjudication occurred in the context of an 
appeal for an increased rating for PTSD.  After the January 
1999 Statement of the Case was issued to the veteran and his 
representative, the appeal was not perfected with the filing 
of a substantive appeal.  Thereafter, the next correspondence 
received which may be considered a claim for increase for 
PTSD is the March 6, 2000 correspondence from the veteran.  
Thus, there is no unadjudicated claim for increase which may 
form the basis for an earlier effective date in this case.

Accordingly, the effective date for the increased evaluation 
in this case is the later of the date entitlement arose or 
the date of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Here, the RO granted an earlier effective date of 
March 6, 2000, the date of claim.  The Board agrees with the 
RO's conclusion.  There is no basis for the grant of an 
effective date earlier than March 6, 2000.  As the evidence 
is not in relative equipoise, there is no doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107.  Rather, the 
preponderance of the evidence is against the claim.  The 
criteria for an earlier effective date have not been met.


ORDER

Entitlement to an effective date earlier than March 6, 2000, 
for a 100 percent rating for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



